Citation Nr: 1447053	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  13-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to November 14, 2013, and in excess of 50 percent since November 14, 2013, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 2004 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim was last adjudicated by the AOJ when it issued a supplemental statement of the case in February 2014.  Since that time, but prior to transfer of the records to the Board, the Veteran submitted additional relevant evidence.  For example, a March 2014 letter from Mr. P.G., ARNP indicates that the Veteran's "severe combat related PTSD" flared up in March 2014 and that the Veteran was "not currently medically fit to work" for a period of time.  In March 2014, the Veteran's representative specifically asked that this evidence be used in re-evaluating the Veteran's PTSD.  Given the above, the claim must be remanded so that the AOJ can consider this evidence in the first instance.  See 38 C.F.R. § 19.37 (2014).  

Given the recent flare up of PTSD the Board finds that a current VA examination is necessary to determine the current level of severity of that disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit or authorize VA to obtain any outstanding treatment records relevant to his PTSD, to include records from Mr. P.G.  Requests for records should be undertaken as necessary.    

2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a VA PTSD examination to determine the extent of his PTSD.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

3.  The AOJ should review the record again, to specifically include the evidence submitted since the last supplemental statement of the case was issued.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board s appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



